                            Case 2:19-cv-00692-MCE-DB Document 14 Filed 10/30/20 Page 1 of 2


                       1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                         jgoodman@gnhllp.com
                       2 PAIGE P. YEH, ESQUIRE - State Bar #229197
                         pyeh@gnhllp.com
                       3 GOODMAN NEUMAN HAMILTON LLP
                         One Post Street, Suite 2100
                       4 San Francisco, CA 94104
                         Telephone: (415) 705-0400
                       5 Facsimile: (415) 705-0411
                        6 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        7
                          ***
                        8
                          PETER F. SAMUEL - State Bar #072503
                        9 pfsamuel@samuellaw.com
                          JON H. KLINGENSMITH - State Bar #210243
                       10 jklingensmith@samuellaw.com
                          SAMUEL AND SAMUEL
                       11 5050 Sunrise Blvd., Ste. C-1
                          Fair Oaks, CA 95628
                       12 Telephone: (916) 966-4722
                          Facsimile: (916) 962-2219
                       13
                          Attorneys for Plaintiff
                       14 JOSE FERNANDEZ PRIETO
                       15
                       16                         UNITED STATES DISTRICT COURT
                       17          EASTERN DISTRICT OF CALIFORNIA –SACRAMENTO DIVISION
                       18
                       19 JOSE FERNANDEZ PRIETO,                    Case No. 2:19-cv-00692-MCE-DB

                       20                              Plaintiff,   ORDER TO DISMISS ACTION WITH
                                                                    PREJUDICE
                       21 vs.
                       22 HOME DEPOT U.S.A., INC.,
                       23
                                                     Defendant.
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                    -1-
                                 ORDER TO DISMISS ACTION WITH PREJUDICE      Case No. 2:19-cv-00692-MCE-DB
                            Case 2:19-cv-00692-MCE-DB Document 14 Filed 10/30/20 Page 2 of 2


                       1         Upon consideration of the Joint Stipulation For Dismissal With Prejudice entered
                       2 into by Plaintiff Jose Fernandez Prieto and Defendant Home Depot U.S.A., Inc., it is
                       3 hereby ORDERED that:
                       4         The above action is dismissed with prejudice.
                       5         Each side shall bear its own attorneys’ fees and costs.
                       6         IT IS SO ORDERED.
                       7 Dated: October 30, 2020
                       8
                       9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                    -2-
                                 ORDER TO DISMISS ACTION WITH PREJUDICE             Case No. 2:19-cv-00692-MCE-DB
